CHOY, Circuit Judge:
Defendants Patricia Abraio, Louis Abraio, Tiffany K. and Adeline Dennis appeal from the district court’s grant of summary judgment to plaintiff State Farm Fire and Casualty Insurance Co. (“State Farm”). State Farm sought a declaratory judgment that it owed no duty to defend or indemnify Antoine Abraio’s estate in a tort action brought against the estate in a California court by Tiffany K. and her mother Adeline Dennis. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.
*620FACTUAL BACKGROUND
On October 2, 1984, the Marin County District Attorney filed an information against Antoine Abraio, charging him with sexually molesting Tiffany K., an eight year old girl. Abraio was charged with one count of violating California Penal Code § 288(a).1 Abraio admitted to fondling Tiffany K. and touching her genitals on several occasions during the summer of 1984. The incidents occurred at Tiffany’s home and on occasions when Abraio took her on motorcycle rides in the country. In November, 1984, Abraio pled guilty to one count of Penal Code § 647a, a misdemean- or.2 Abraio served a six month jail sentence. Soon after his release, Abraio died from a gunshot wound to the head which was apparently self-inflicted.
On January 23,1986, Tiffany K.’s guardian ad litem filed a state court action against Abraio’s estate seeking compensatory and punitive damages for Tiffany under various intentional tort and negligence theories. The defense of the case was ultimately tendered to State Farm, Abraio’s father’s insurance company. Acknowledging that Abraio had been covered by his father’s homeowner’s policy during the period in question, State Farm assumed the defense under a reservation of rights. State Farm then filed this action in federal court on the basis of diversity of citizenship. State Farm sought a declaratory judgment that it owed no duty to Abraio’s estate because Abraio’s actions were excluded from coverage.
State Farm moved for summary judgment, relying upon the policy language, upon California Insurance Code § 533, and upon Allstate Ins. Co. v. Kim W., 160 Cal.App.3d 326, 206 Cal.Rptr. 609 (1984). The State Farm homeowner’s policy excluded from coverage “bodily injury or property damage which is expected or intended by the insured” while California Insurance Code § 533 provides that an insurer is not liable for losses caused by the insured’s willful acts.3 In Kim W., a California appellate court held that acts which would constitute a violation of Penal Code § 288 are “willful” within the meaning of § 533 as a matter of law.
In response, defendants relied upon Clemmer v. Hartford Ins. Co., 22 Cal.3d 865, 151 Cal.Rptr. 285, 587 P.2d 1098 (1978), in which the California Supreme Court held that an insurance company is only exonerated from liability under § 533 when the insured’s acts were done with a “preconceived design to injure.” Id. at 297, 587 P.2d at 1110. Defendants argued that Clemmer required a subjective intent to harm and that Abraio did not have such an intent, but rather acted out of affection for Tiffany. In support of this claim, defendants produced affidavits from Abraio’s criminal defense attorney and Tiffany’s therapist stating their opinions that Abraio had not intended to harm Tiffany. In addition, defendants produced the affidavit of a medical doctor who stated his opinion that the heart medication that Abraio was taking at the time of the molestation may have prevented Abraio from being able to form a specific intent to harm Tiffany.
The district court granted State Farm’s motion for summary judgment and entered a declaratory judgment that State Farm owed no duty to indemnify Abraio. 683 *621F.Supp. 220. The district court determined that Abraio’s actions were “willful” within the meaning of § 533 and therefore excluded from coverage.
STANDARD OF REVIEW
California’s substantive insurance law governs in this diversity case. James B. Lansing Sound Inc. v. National Union Fire Ins. Co., 801 F.2d 1560, 1561 (9th Cir.1986). However, there is no California Supreme Court case addressing the issue presented on this appeal. When the state supreme court has not ruled definitively on a point, this court looks to decisions by intermediate appellate state courts for guidance. Dimidowich v. Bell & Howell, 803 F.2d 1473, 1482 (9th Cir.1986), modified 810 F.2d 1517 (1987). This court should follow these decisions unless there is convincing evidence that the state supreme court would decide differently. Id. This is especially true when the supreme court has refused to review the lower court’s decision. Tenneco West, Inc. v. Marathon Oil Co., 756 F.2d 769, 771 (9th Cir.1985).
This court reviews a grant of summary judgment de novo. Bonner v. Lewis, 857 F.2d 559, 561 (9th Cir.1988). The district court’s interpretation of state law is also reviewed de novo. In re McLinn, 739 F.2d 1395, 1403 (9th Cir.1984) (en banc).
DISCUSSION
This case turns upon the interpretation of a “willful” act under § 533. In 1978, the California Supreme Court stated that for the purpose of exclusion from insurance coverage, willfulness is defined more narrowly than under traditional tort principles. Clemmer v. Hartford Ins. Co., 22 Cal.3d 865, 151 Cal.Rptr. 285, 287, 587 P.2d 1098, 1100 (1978). In Clemmer, the California Supreme Court determined that an insurance company is only exonerated from liability if the insured acted with a “preconceived design to inflict injury,” not simply because the insured acted intentionally. Id. at 297, 587 P.2d at 1110; see also Peterson v. Superior Ct., 31 Cal.3d 147, 181 Cal.Rptr. 784, 790, 642 P.2d 1305, 1311 (1982) (act is not willful under § 533 if performed without an intent to harm).
The first California case applying the Clemmer requirement of a “preconceived design to inflict harm” to a case involving child molestation was Allstate Ins. Co. v. Kim W., 160 Cal.App.3d 326, 206 Cal.Rptr. 609 (1984). In Kim W, a minor sued the insured for injuries resulting from sexual assault. The appellate court found that the insured’s actions were excluded from insurance coverage by § 533.
The court found that “under certain circumstances, the nature of the intentional act of the insured is such that an intent to cause at least some harm can be inferred as a matter of law.” Id. at 613. The court concluded that an act which violates Penal Code § 288 is such an act. Id. Although never convicted of criminal charges, the insured had admitted during the course of the civil litigation that he had engaged in acts which would violate Penal Code § 288. Therefore, his actions were deemed to be uninsurable as a matter of law. The California Supreme Court declined review of Kim W.4
Recently, another California appellate court had the opportunity to address the insurability of acts of child molestation. Fire Ins. Exchange v. Abbott, 204 Cal.App.3d 1012, 1027-28, 251 Cal.Rptr. 620, 630 (1988), petition for review denied De*622cember 15, 1988. The Abbott court held that conduct which violates § 288 creates an irrebuttable inference that the insured intended harm. This inference can not be overcome by evidence of a subjective lack of intent to harm. Id. at 1027, 251 Cal.Rptr. at 680.5
In Abbott, the first insured,6 Robert Abbott, admitted to molesting a six-year old girl and pled no contest to one count of violating § 288(a). The other insured, Robert Shreve, a high school teacher, had an ongoing sexual relationship with a fourteen-year old male student. Shreve pled guilty to a violation of Penal Code § 288a(b)(2), which makes it a felony to engage in oral copulation with a person under 16 years of age.7
The victims of each insured filed civil tort actions. The insurer defended against both actions, but subsequently filed claims requesting declaratory relief. Each claim for declaratory relief proceeded to court trial. At the trials, psychologists testified that the insureds did not intend to harm their victims and that the insureds lacked the mental capacity to “govern their sexual attraction in accordance with reason.” Id. at 622 and 623-624.
At the close of the court trials, the trial judge held that the insurer was obligated to defend and indemnify both men. The court reasoned that because the men had been mentally ill, their actions were not willful or intentional within the meaning of § 533. Id. at 622, 624.
The appellate court reversed and directed the trial court to enter judgment in favor of the insurer. The court held that the psychiatric testimony presented at the trials failed to remove either case from the rule of Kim W. Id. at 631. The court stated that testimony “concerned with whether the insureds subjectively intended to injure their victims” was irrelevant. Only evidence concerning the insured’s ability to form an intent to commit the acts constituting the misconduct was relevant. Id. Since there was little evidence at either trial tending to disprove the insured’s intent to act, the court concluded, the insurer was entitled to judgment. Id.
The Abbott court reiterated the holding from Kim W. that intent to harm is inferred as a matter of law in acts of child molestation. The California Supreme Court declined review in Abbott and in Kim W. Thus, under California law, there appears to be an irrebuttable presumption of intent to harm if the insured could form the intent to act. We follow the lower appellate courts’ decisions in Abbott and Kim W. because it appears that the California Supreme Court would follow those decisions. See Dimidowich, 803 F.2d at 1482.
In the instant case, defendants argue that this court should decline to follow Kim W. because Abraio was convicted of a misdemeanor, not of a violation of Penal Code § 288. However, the fact that Abraio was not convicted of § 288 is irrelevant. The insured in Kim W. was not convicted of any crime, but merely admitted to acts which would constitute a violation of § 288. The acts which Abraio admitted to performing would constitute a violation of § 288. Indeed, Abraio was originally charged with a violation of that offense. Therefore, the *623defendants’ argument that this court should decline to follow Kim W. simply because Abraio pled guilty to a misdemeanor is mer-itless.
The defendants also argue that we should decline to follow Kim W. because Penal Code § 288 is a specific intent crime while Abraio pled guilty to § 647a which is a general intent crime. However, in Abbott, the court rejected an identical argument. Shreve argued that since § 288a(b)(2), which prohibits oral copulation with a minor, was a general intent crime it would be improper to infer an intent to harm. Noting that the intent specified in § 288 is an intent to arouse, not an intent to harm, the Abbott court stated that it made no difference whether the crime with which the defendant was charged required a general or specific intent. Abbott, 204 Cal.App.3d at 1024, 251 Cal.Rptr. at 627. The conduct is excluded from insurance coverage, the court held, if the nature of the crime is such that “an intent to injure the victim is the only rational inference.” Id. The court determined that a violation of a child molestation statute requiring a general intent is such a crime.
Thus, under California law there is an irrebuttable presumption of an intent to harm in child molestation cases, regardless of whether the defendant was convicted of a general or specific intent crime. For such conduct to be excluded from insurance coverage, all that must be shown is the intent to commit the acts constituting the molestation. Therefore, the only issue in the instant case is whether there was sufficient evidence that Abraio did not form the intent to act to withstand a motion for summary judgment.
The defendants never argued that Abraio was unable to form an intent to act. In their opposition to summary judgment, the defendants offered only one piece of evidence which indicated that Abraio may not have been able to form the intent to act. In his declaration Dr. Kliman, a psychiatrist who had never met Abraio but who formed his opinion on the basis of Abraio’s medical records, stated:
“In my opinion it is possible that said medications could have affected Antoine Abraio’s mental state to the extent that he either could not control his actions, or could not have formed an intent to injure Tiffany K., or both.”
(emphasis added).
Abraio molested Tiffany K. on numerous occasions over the course of several months. He sought opportunities to be alone with her, taking her on motorcycle rides and camping trips far from the protection of her family. In light of the entire record, especially the ongoing nature of the relationship between Abraio and Tiffany, Dr. Kliman’s declaration is not sufficient evidence that a rational trier of fact could conclude that Abraio did not form an intent to act. Matsushita Elec. Indus. Co. v. Zenith Radio, Inc., 475 U.S. 574, 587, 106 S.Ct. 1348, 1356, 89 L.Ed.2d 538 (1986).
CONCLUSION
Abbott held that evidence regarding the defendant’s subjective intent to harm is irrelevant and that there is an irrebuttable presumption of intent to harm supplied as a matter of law in child molestation cases. The only issue of fact is whether the insured could form an intent to act. The defendants failed to raise a genuine issue as to whether Abraio was capable of forming an intent to act. Therefore, State Farm is entitled to judgment as a matter of law.
We affirm.

. California Penal Code § 288(a) provides:
"Any person who shall willfully and lewdly commit any lewd or lascivious act including any of the acts constituting other crimes ... upon or with the body, or any part or member thereof, of a child under the age of 14 years, with the intent of arousing, appealing to, or gratifying the lust or passions or sexual desires of such person or such child, shall be guilty of a felony


. California Penal Code § 647a, now codified at section 647.6 provides in pertinent part:
“Any person who annoys or molests any child under the age of 18 is punishable by a fine not exceeding one thousand dollars ($1000) or by imprisonment in the county jail for not exceeding one year or by both_’’


.Section 533 provides:
Willful act of Insured; negligence
An insurer is not liable for a loss caused by the willful act of the insured; but he is not exonerated by the negligence of the insured, or of the insured’s agents or others.
State Farm’s policy provision is coextensive with the statutory provision. See Allstate Ins. Co. v. Overton, 160 Cal.App.3d 843, 849, 206 Cal.Rptr. 823 (1984).


. In three recent cases, this court followed the holding in Kim W. that child molestation is willful as a matter of law and thus excluded from insurance coverage. American State Ins. Co. v. Borbor, 826 F.2d 888, 891 (9th Cir.1987); State Farm Fire and Casualty Co. v. Bomke, 849 F.2d 1218, 1220 (9th Cir.1988); Allstate Ins. Co. v. Gilbert, 852 F.2d 449, 452 (9th Cir.1988). However, one case in this circuit interpreted Kim W. as holding that acts in violation of § 288 are willful as a matter of law unless there is credible evidence that the insured lacked the capacity to form an intent to harm. State Farm Fire and Casualty Co. v. Estate of Jenner, 856 F.2d 1359, 1364 (9th Cir.1988).


. After the California Supreme Court declined review of Abbott, this court vacated its decision in Jenner and granted State Farm's petition for rehearing. State Farm Fire & Casualty Co. v. Jenner, No. 87-2153 (9th Cir. Feb. 22, 1989).


. Abbott involved two separate child molestation cases. Since the same trial judge ruled upon the insurance company’s declaratory relief action in each case and the same issues were involved, the insurer's appeals were consolidated.


.Section 288a provides:
Oral copulation; punishment
(b)(2) Except as provided in Section 288, any person over the age of 21 years who participates in an act of oral copulation with another person who is under 16 years of age shall be guilty of a felony.